Citation Nr: 1213744	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 1966 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, the Veteran requested a hearing before a Veterans Law Judge; in December 2008 he withdrew the hearing request.  In January 2011 the Board remanded this matter for further development.

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action on his part is required.


REMAND

By letter dated December 14, 2011, the Veteran and his attorney were notified that his claims folders were being transferred to the Board.  Within 90 days of that notification new evidence was received which has a bearing on the issue on appeal.  Specifically, the new evidence is a December 2, 2011 written statement from Dr. R.B.G, a VA staff psychiatrist at the Pueblo CBOC who has treated the Veteran since June 2008 and has diagnosed him with PTSD related to his events in service.  This additional evidence was submitted in February 2012 (after the most recent supplemental statement of the case in October 2011) without a waiver of RO initial consideration of the new evidence, and the claim has not been readjudicated by the RO after the additional evidence is received.  Under governing regulation and caselaw, when such occurs the Board is required to remand the claim to the RO for readjudication upon consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the medical statement of Dr. R.B.G. submitted in February 2012 without a waiver of RO consideration, and arrange for any further development suggested.

2.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond; the Veteran's attorney should be asked to indicate whether or not he has anything further to submit in this matter before the case is returned to the Board.   After he responds, the case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

